Title: From David Humphreys to Hezekiah Wetmore, 8 June 1782
From: Humphreys, David
To: Wetmore, Hezekiah


                  
                     Sir
                     Head Quarters Newburgh June 8.
                     1782
                  
                  I have it in charge from His Excellency the Commander in Chief to
                     direct that you should remove your Office to West Point, as soon as room can be
                     made in the Barracks for your accomodation by the Officers going into Tents.
                  A principal object is to prevent detachments & reduce the
                     number of Guards as much as possible. A Single Sentinel from the Main Guard at
                     West Point will then answer all the purposes for which six Men or More will
                     otherwise be required. I am Sir Your Most Obedt Servt.
                  
               